Citation Nr: 0631850	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable rating for bilateral 
hearing loss.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  The veteran was a prisoner of war (POW) of the German 
government for twenty-one months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2005, the veteran withdrew his earlier 
June 2005 request for a hearing before a Veterans Law Judge 
sitting in Waco, Texas.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later-filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
claim for a higher evaluation for hypertension was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized this issue as set forth on the preceding page.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure full compliance with the veteran's due 
process rights.

Following the veteran's July 2005 withdrawal of his request 
for a hearing before a Veterans Law Judge sitting at the RO, 
the RO certified the appeal to the Board without first 
providing the veteran's representative an opportunity to 
file a VA Form 646, Statement of Accredited Representation 
in Appealed Case.  Therefore, because an "appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person," a remand is required to provide 
the veteran's representative an opportunity to file a VA 
Form 646.  See 38 C.F.R. § 20.600 (2006). 

Accordingly, the appeal is REMANDED for the following 
action:

1.  The RO should contact the Texas 
Veterans Commission and request that 
they file a VA Form 646 in support of 
the veteran's claims or specifically 
waive the right to file said form.  All 
actions by the RO to obtain the VA Form 
646 should be memorialized and placed in 
the claims file. 

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), such as providing the 
veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA in 
compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

3.  Thereafter, the RO must address the 
veteran's claims.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  
As to the claim for a higher evaluation 
for hypertension, the RO should be 
mindful of the Court's holding in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence received and any evidence 
not received.  A reasonable period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


